NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     ___________

            Nos. 11-1619, 11-1620, 11-1621, 11-1622
                         ___________

        FRANK McCANN; EILEEN McCANN, H/W;
         FRANK TROTTI; TONIA TROTTI, H/W;
JEFF OSBORNE; TIMOTHY GRANDFIELD; JOSEPH CARBONE

                               v.

           STEVE MILLER, Grand Lodge Representative,
  International Association of Machinists and Aerospace Workers;
      INTERNATIONAL ASSOCIATION OF MACHINISTS
                 AND AEROSPACE WORKERS;
             THOMAS BUFFENBARGER, President,
  International Association of Machinists and Aerospace Workers;
      INTERNATIONAL ASSOCIATION OF MACHINISTS
          AND AEROSPACE WORKERS LOCAL 1776;
            ROBERT ROACH, General Vice President,
              International Association of Machinists;
             LYNN TUCKER, General Vice President,
  International Association of Machinists and Aerospace Workers;
 DAVID MESSER; KENNETH MILLARD; JERRY MOLINARI;
    JACK JOHNSON; PATRICK STACK; JAMES STROUSE;
   VINCENT TROIL; JOHN DORAN; WAYNE GALLAGHER;
JOEL HEITMAN; RICHARD HOWELL; EDWARD LONGWELL;
   JAMES LUX; JASON McGUIGAN; ANTHONY ARMIDEO;
      MARK BIONI; ROBERT BOLAND; ROBERT CARR;
   VINCENT CERASO; JON CONNER; MICHAEL DEJESSE;
 PHILADELPHIA AIRPORT HOTEL LIMITED PARTNERSHIP;
              MARRIOTT HOTEL SERVICES, INC.;
     ELPIZIO LIMITED PARTNERSHIP; DAVID STRANGE

               Frank McCann and Eileen McCann,
                   Appellants at No. 11-1619

                       Jeffrey Osborne,
                    Appellant at No. 11-1620
            Frank Trotti; Jeffrey Osborne; Joseph Carbon; Timothy Granfield,
                                 Appellants at No. 11-1621

                        International Association of Machinists and
                          Aerospace Workers Local Lodge 1776,
                                  Appellant at No. 11-1622
                                _______________________

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                           D.C. Civil Action No. 08-cv-00561
                            (Honorable Mitchell S. Goldberg)
                                    ______________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 10, 2012

                 Before: SCIRICA, ROTH and BARRY, Circuit Judges.

                                  (Filed: October 22, 2012)
                                    _________________

                                OPINION OF THE COURT
                                   _________________

SCIRICA, Circuit Judge.

       These consolidated cases appeal judgments and orders in a civil action brought by

union members against members of a rival union and the union‟s local and international

branches to recover for injuries suffered in a physical attack at a union meeting in

Philadelphia. After trial, the jury returned a verdict for plaintiffs, finding several

individual union members and the local union liable for over $800,000 in damages.1 But

all plaintiffs (Frank and Eileen McCann, Frank Trotti, Joseph Carbon, Timothy


1
 The jury awarded $211,492.81 to Frank McCann, $111,400.90 to Frank Trotti,
$276,683.51 to Jeff Osborne, $158,997.93 to Timothy Grandfield, and $53,403.00 to
Joseph Carbon.
                                           2
Grandfield, and Jeff Osborne) appeal the court‟s grant of summary judgment to the

International Association of Machinists and Aerospace Workers (“IAM” or “Grand

Lodge”), and some challenge the court‟s decision to bifurcate the trial. Plaintiff Jeff

Osborne separately appeals the court‟s exclusion of expert medical testimony on

causation and prognosis for injuries he suffered in the attack. Defendant Local Lodge

1776, which represents Philadelphia-area members of the IAM, appeals the District

Court‟s denial of its motions for judgment as a matter of law and, in the alternative, for a

new trial. We will affirm the District Court on each of these issues.

                                             I.

       This litigation arises out of a conflict between two unions—the IAM and the

Transport Workers Union (TWU)—over union representation of airline employees

following the merger of U.S. Airways and America West. Prior to the merger, U.S.

Airways employees were primarily represented by the IAM and America West

employees by the TWU. In anticipation of the merger, plaintiffs, who were union

organizers for the TWU, sought to recruit new members by holding several informational

meetings. On the morning of February 8, 2006, shortly before one of these meetings, a

group affiliated with the IAM threatened and then assaulted plaintiffs in a conference

room at the Philadelphia Airport Marriott. Several TWU members were injured.

       The IAM is structured in three tiers. The top tier is known as the Grand Lodge.

The intermediate tier is comprised of several regional District Lodges. The lowest tier is

made up of over one thousand Local Lodges. Each District and Local Lodge is a separate



                                              3
and autonomous entity, with its own officers, governance, and treasury; they are not

authorized to speak or act on behalf of the IAM.

       The injured TWU members brought this suit against the individual IAM members

who allegedly planned or participated in the attack as well as the local entity of the IAM

to which the attackers belonged, Local Lodge 1776 (“Local 1776”), and the Grand Lodge

of the IAM. These consolidated appeals challenge the judgments and orders of the

District Court at several stages of the ensuing civil proceedings.

       After discovery, the parties filed cross-motions for summary judgment. The

District Court determined that the Grand Lodge of the IAM could not be held liable for

the attack under the Norris-LaGuardia Act‟s heightened vicarious liability standard, but

left the question of Local 1776‟s vicarious liability to the jury. Plaintiffs appeal the grant

of summary judgment in favor of the IAM.

       Shortly before trial, Osborne notified defendants that he intended to have his

treating physicians offer expert testimony on causation and prognosis. Defendants

objected because of late notice. The court excluded the expert testimony and Osborne

appeals.

       At the close of trial, the verdict sheet adopted by the District Court charged the

jury to determine whether Local 1776 was liable for punitive damages, leaving the

amount of punitive damages, if any were warranted, to be determined after a second trial

before the same jury. The jury found Local 1776 liable for the plaintiffs‟ injuries, but

found punitive damages unwarranted. Trotti had opposed this bifurcation and now

appeals.

                                               4
       After the verdict, Local 1776 filed motions for judgment as a matter of law under

Fed. R. Civ. P. 50 and for a new trial under Rule 59(b). Concluding that the evidence

supported the verdict, the District Court denied these motions. Local 1776 appeals.2

                                             II.

                                             A.

       Plaintiffs argue the District Court erred in granting summary judgment in favor of

the IAM because they presented sufficient evidence for a jury to find it vicariously liable

for the attack. We review the grant of summary judgment de novo, drawing all inferences

in favor of the nonmoving party. Viera v. Life Ins. Co. of N. Am., 642 F.3d 407, 413 (3d

Cir. 2011) (citation omitted).

       McCann contends the court erred in applying the heightened burden of proof of

Section 6 of the Norris-LaGuardia Act (“NLA”), 29 U.S.C. § 106, in assessing the

liability of the IAM at summary judgment. But the court correctly determined that to

establish the IAM‟s liability for the tort claims here the plaintiffs must meet the NLA‟s

heightened evidentiary standard. Section 6 of the NLA governs the liability of unions for

the actions of union members in federal adjudications of state law tort claims arising out

of labor disputes.3 United Mine Workers v. Gibbs, 383 U.S. 715, 737 (1966). Because


2
  The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction under
28 U.S.C. § 1291.
3
  According to McCann, the clear proof standard is inapplicable because of the
subsequent passage of the Labor Management Relations Act (“LMRA”), which
purportedly restored the ordinary standard of agency, implicitly repealing the heightened
§ 6 standard. But in United Mine Workers v. Gibbs, 383 U.S. 715 (1966), the Supreme
Court explained that “[Congress] did not repeal § 6 outright, but left it applicable to cases
not arising under the new Act . . . . Plainly, § 6 applies to federal court adjudications of
                                                5
plaintiffs‟ claims rest solely on state tort law and arise out of a labor dispute, they are

plainly covered by § 6. Nevertheless, McCann contends that once a local union—like

Local 1776 here—has been found vicariously liable under § 6, the international union can

be held vicariously liable under a simple preponderance of the evidence standard. We

find no support for this proposition in case law and decline to embrace it here.4 The

question is not whether the IAM can be held liable for the actions of the Local, but

whether the IAM can be held liable for the actions of the individual members who

participated in the attack. Section 6 of the NLA governs the liability of the IAM for the

actions of its members.

       Under Section 6, a plaintiff must show by “clear proof” that the defendant

organization or member “actually participated, gave prior authorization, or ratified [the

offense] after actual knowledge of [its] perpetration.” United Bhd. of Carpenters v.

United States, 330 U.S. 395, 403 (1947). To establish authorization, plaintiffs must prove

“that the particular act charged,” or acts like it, “had been expressly authorized, or

necessarily followed from a granted authority.” Id. at 406-07. To establish ratification,

plaintiffs must show “either that the union approved the violence which occurred, or that

it participated actively or by knowing tolerance in further acts which were in themselves

actionable under state law or intentionally drew upon the previous violence for their


state tort claims arising out of labor disputes, whether or not they are associated with
claims under [LMRA] § 303 to which the section does not apply.” Id. at 736-37; see also
C & K Coal Co. v. United Mine Workers, 704 F.2d 690, 694-95 (3d Cir. 1983); Kerry
Coal Co. v. United Mine Workers, 637 F.2d 957, 964 (3d Cir. 1981).
4
  In support of this argument, McCann cites only a footnote in Gibbs. But the footnote
does not endorse the argument, rather it merely acknowledges that the “argument might
be made.” 383 U.S. at 737 n.28.
                                               6
force.” Gibbs, 383 U.S. at 739. On summary judgment, the court must determine whether

the evidence presented would allow a jury to reasonably find for the plaintiff or defendant

under this heightened evidentiary standard.5 Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986); Nw. Mut. Life Ins. Co. v. Babayan, 430 F.3d 121, 129 (3d Cir. 2005)

(citation omitted).

       Even under the NLA‟s heightened burden, plaintiffs contend they presented

sufficient evidence to create a question of fact on IAM‟s liability. There is some case law

that a union may authorize or ratify an act “without going so far as to openly encourage

or embrace the tactics of its official representative.” Yellow Bus Lines, Inc. v. Drivers,

Chauffeurs & Helpers Local, 883 F.2d 132, 136 (D.C. Cir. 1989). And “„proof of

authorization or ratification can be based upon circumstantial evidence,‟” provided that

proof is clear. Id. (quoting James R. Snyder Co. v. Edward Rose & Sons, Inc., 546 F.2d

206 (6th Cir. 1976)). As the District Court found, however, the evidence was insufficient

to allow a jury to find, by “clear proof,” that the IAM had participated in, authorized, or

ratified the attack.


5
  Trotti cites our decision in Altemose Constr. Co. v. Bldg. & Constr. Trades Council, 751
F.2d 653, 655-56 (3d Cir. 1985), for the proposition that on summary judgment the
inquiry for liability under the NLA is limited to whether inferences “of union
authorization, participation in, or ratification of the acts complained of . . . are, under the
evidence, logically permissible.” But the Supreme Court has since held that where a
heightened evidentiary standard would apply at trial, “the trial judge‟s summary
judgment inquiry as to whether a genuine issue exists will be whether the evidence
presented is such that a jury applying that evidentiary standard could reasonably find for
either the plaintiff or the defendant.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). Accordingly, the question is whether the evidence would logically support a
jury‟s finding of authorization, participation, or ratification “by clear proof.” This is the
question the District Court asked.
                                                7
       Plaintiffs claim that in reaching this conclusion the court ignored much of the

circumstantial evidence and failed to consider the cumulative impact of the totality of the

evidence they submitted. According to plaintiffs, that evidence, considered as a whole,

would permit a jury to find vicarious liability under the NLA. Plaintiffs‟ argument centers

on the role of four individuals in the events surrounding the attack: Vincent Addeo and

Anthony Armideo, both credentialed representatives of the IAM who were present at the

Marriott hotel on the day of the attack; Steven Miller, a vice president of District Lodge

141, who allegedly threatened plaintiffs some days prior to the attack; and Robert

Boland, president of Local 1776.

       Plaintiffs argue a reasonable jury could conclude Miller, Armideo, and Addeo

were acting on behalf of the IAM and therefore the IAM authorized or participated in the

attack on plaintiffs. Starting with Miller, plaintiffs point to testimony that, two days

before the attack, he warned Osborne, Carbon, and McCann at a meeting in Boston that if

they went to Philadelphia they would need bullet proof vests and would be “lucky to get

out of there alive.” App. 654, 910, 920, 940-41. But, plaintiffs failed to establish a link

between these alleged threats and the Grand Lodge of the IAM. The only evidence in the

record demonstrates that Miller “never received instructions from anyone in the Grand

Lodge about the Boston meeting,” App. at 264, 558, and attended the meeting on behalf

of District Lodge 141. Accordingly, there is no evidence Miller was acting on behalf of

the IAM.

       Nor is there evidence Armideo was acting on behalf of the IAM. McCann asserts

that Roach, an IAM vice president, had delegated to Stephen Canale, the president of

                                              8
District Lodge 141, the task of combating the Teamsters and TWU organizing efforts,

who in turn delegated that task to Armideo. McCann Br. at 11. While it is true that

Canale had assigned Armideo to work on the TWU campaign, the record contains no

evidence that any officer of the Grand Lodge had delegated this responsibility to Canale.

The fact that Armideo introduced himself as an IAM representative is not evidence he

was acting on behalf of the IAM. At issue is Armideo‟s actual authority, not his apparent

authority. 6

       That Armideo carried an IAM credential card similarly does not establish that he

acted on behalf of the Grand Lodge in this instance. The credential states that the carrier

“is duly authorized to represent the Grand Lodge . . . in all matters to which he/she may

be assigned . . . .” App. at 314. But, as the District Court noted, there is no evidence

Armideo had been assigned to represent the Grand Lodge in the union dispute that

resulted in the February 8 attack.

       Plaintiffs‟ evidence regarding Addeo is stronger, but still insufficient. First, as just

discussed, the fact Addeo carried an IAM credential card is not evidence he was acting on

behalf of the IAM in this instance. Next, plaintiffs point to a letter from Robert Roach,

Jr., an IAM General Vice President, authorizing Addeo to act with the full authority of

the IAM in preventing a raid by the Teamsters Organization. As the District Court noted,

however, this letter was expressly limited to a conflict with the Teamsters union, not the

TWU. It did not confer a general authority on Addeo to combat any organizing efforts by


6
  The parties dispute whether this statement was inadmissible hearsay if offered to show
that Armideo was in fact an IAM representative. IAM Br. at 42.
                                             9
opposing unions. Nevertheless, plaintiffs contend this letter is evidence IAM authorized

or participated in the attack because a reasonable jury could infer the letter implicitly

gave Addeo authority to combat the organizing efforts of the TWU, which were related to

the efforts of the Teamsters.

       Plaintiffs also argue Addeo‟s invocation of his Fifth Amendment rights during his

deposition when asked about his role in the assault gives rise to the inference that he was

protecting the IAM. Only one of these questions - with whom he spoke at the Grand

Lodge about the attack - had anything to do with the IAM. But even these strained

inferences cannot constitute clear proof IAM authorized or participated in the attack.

       Plaintiffs also argue that IAM should be held liable on a ratification theory,

contending its failure to discipline Boland and Armideo and retaining them in union

positions after their arrest in connection with the February 8 attack proves the union

ratified the attack. To bolster this theory, McCann argues that keeping Armideo and

Boland in office violates 29 U.S.C. § 504, which prohibits, inter alia, persons convicted

of assault resulting in grievous bodily injury from holding union positions. This argument

fails. First, the prohibition in 29 U.S.C. § 504 applies to convictions for assaults resulting

in grievous bodily injury, such as aggravated assault under Pennsylvania law. See 18 Pa.

Cons. Stat. § 2702. Boland and Armideo were convicted of simple assault, a crime

without the element of grievous bodily injury. See 18 Pa. Cons. Stat. § 2701. Moreover,

the union‟s failure to discipline the pair is an internal union matter, see United

Steelworkers v. Lorain, 616 F.2d 919, 923 (6th Cir. 1980), and does not constitute clear

proof “that the union approved the violence which occurred.” Gibbs, 383 U.S. at 739.

                                              10
The IAM asserts its failure to discipline these members was based on the constraints on

union discipline imposed by the LMRDA, 29 U.S.C. §§ 411(a)(5), 529, and the

provisions of the IAM Constitution, App. at 567. Plaintiffs point to no evidence

indicating the actual reason for the union‟s failure to discipline was its approval of the

February 8 attack.

       Nor do the other facts cited in the plaintiffs‟ briefs preclude summary judgment in

favor of the IAM. We conclude the plaintiffs presented insufficient evidence to allow a

jury to find the IAM vicariously liable under the NLA‟s clear proof standard. The District

Court gave close consideration to the plaintiffs‟ evidence and properly concluded the

evidence fell short.

                                             B.

       For its part, Local 1776 appeals the District Court‟s denial of its motion for

judgment as a matter of law under Fed. R. Civ. P. 50, contending the evidence did not

support the jury‟s finding of vicarious liability. Judgment as a matter of law is proper

only where “a party has been fully heard on an issue during a jury trial and the court finds

that a reasonable jury would not have a legally sufficient evidentiary basis to find for the

party on that issue.” Fed. R. Civ. P. 50(a)(1). In entertaining a Rule 50 motion, a court

should review the record as a whole, but disregard all evidence favorable to the moving

party that the jury is not required to believe. Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 151 (2000). “[T]he court should give credence to the evidence favoring the

nonmovant as well as that evidence supporting the moving party that is uncontradicted



                                             11
and unimpeached, at least to the extent that that evidence comes from disinterested

witnesses.” Id. (internal quotation marks and citation omitted).

       Local 1776 contends the court erred in stating that the evidentiary burden for

establishing liability under § 6 of the NLA required “clear proof,” when the jury charge

stated a standard of “clear and convincing evidence” and the Supreme Court has referred

to the standard as being “clear, unequivocal and convincing.” Gibbs, 383 U.S. at 737. But

“clear proof” is the precise language of the statute; it is the applicable standard. The

alternative formulations of this standard in the jury charge and in Gibbs were offered as

synonyms of “clear proof.” We find no indication that the jury or District Court applied

the wrong standard.

       Local 1776 also contends the record as a whole did not contain evidence sufficient

to support the jury‟s finding of liability. According to Local 1776, the District Court was

dismissive of the uncontradicted and unimpeached evidence in its favor and gave too

much weight, in particular, to evidence establishing that Boland was president of Local

1776.7 Yet in making this argument on appeal, Local 1776 largely relies on testimony




7
  Local 1776 takes issue with the District Court‟s determination that “[t]he jury was not
required to ignore the fact that Boland was also President of Local 1776, and that those
who were taken out of work and involved in the assault were members of Local 1776.”
App. at 47. Apparently, Local 1776 would have the jury ignore this evidence because it
does not establish that Local 1776 authorized “the particular act charged, or acts
generally of that type and quality.” See Carpenters, 330 U.S. at 406-07. But to say that
certain evidence does not by itself establish authorization is quite different from saying
the evidence ought to be ignored. This evidence lent support to the jury‟s conclusion that
Local 1776 had authorized the attack.

                                             12
offered by an interested witness or contradicted elsewhere in the record.8

       Local 1776 also points to a purported contradiction between the jury‟s finding the

individual defendants had exhibited extreme and outrageous conduct and its finding

Local 1776, while liable, had not acted in an outrageous, malicious, wanton, willful,

oppressive, or recklessly indifferent manner. These two findings are not necessarily

mutually exclusive. In ruling on defendant‟s motion for judgment as a matter of law, the

District Court carefully reviewed the record and found the evidence sufficient to support

the jury‟s conclusion that Local 1776 was liable. We agree.

       We also affirm the denial of Local 1776‟s motion for a new trial. “[N]ew trials

because the verdict is against the weight of the evidence are proper only when the record

shows that the jury‟s verdict resulted in a miscarriage of justice or where the verdict, on

the record, cries out to be overturned or shocks our conscience.” Williamson v. Consol.

Rail Corp., 926 F.2d 1344, 1353 (3d Cir. 1991). There is nothing shocking in the jury

finding Local 1776 liable for plaintiffs‟ injuries. As the District Court held, that

conclusion had ample support in the record.




8
  For example, in arguing that during the events surrounding the February 8 attack
Boland acted on behalf of District Lodge 141 rather than Local 1776, Local 1776 cites
evidence showing that Boland was the chief steward of District Lodge 141. Local 1776
Br. at 27 (citing App. at 1552-53). But in his own testimony, Boland twice stated that he
never held a position with District Lodge 141. App. at 1730, 1738. Moreover, much of
the testimony cited by Local 1776 in this appeal was offered by an interested witness,
Armideo, whom the jury was not required to believe. See Reeves, 530 U.S. at 151. The
Local claims that Armideo‟s testimony should not be discounted as that of an interested
witness because his self-interest as a codefendant facing a large judgment would favor
imposing liability on Local 1776. But we need not parse how competing interests might
have influenced Armideo‟s testimony. That task was properly left to the jury.
                                             13
                                              C.

       Trotti argues the District Court erred in bifurcating the question of liability for

punitive damages from the amount of punitive damages. At the close of the trial, Trotti

contested the bifurcation of these questions and requested that the jury consider the

questions simultaneously.

       We review the decision to bifurcate the trial for abuse of discretion. Barr Labs.,

Inc. v. Abbott Labs., 978 F.2d 98, 105 (3d Cir. 1992) (citation omitted). Here, the court

was understandably concerned that the jury‟s knowledge of the defendant‟s net worth

might influence its assessment of compensatory damages. While a defendant‟s net worth

is relevant in assessing the amount of punitive damages, it should not bear on

compensatory damages. In this case, Local 1776 hoped to present evidence of its meager

assets. To forestall possible confusion or prejudice, the court bifurcated the trial. App. at

1496. We see no abuse of discretion.

       Trotti also argues that, in granting the motion to bifurcate the punitive damages

issue, the court should have informed the jury that, if it was necessary, the trial on the

amount of punitive damages would be very brief. The court declined, explaining that it

believed the jury instructions had been clear and that it did not wish to overemphasize the

punitive damages aspect of the case. We see no abuse of discretion.

                                              D.

       Finally, we consider Osborne‟s challenge to the District Court‟s exclusion of

expert testimony by his treating physicians on causation and prognosis for his injuries.

Under Fed. R. Civ. P. 26(a)(2)(A), “a party must disclose to the other parties the identity

                                              14
of any witness it may use at trial to present [expert evidence].” As the court noted,

plaintiffs‟ counsel failed to notify defense counsel that treating physicians would offer

expert testimony. App. at 26-27. “„The trial court‟s exclusion of testimony because of the

failure of counsel to adhere to a pretrial order will not be disturbed on appeal absent a

clear abuse of discretion.‟” Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d

Cir. 1997) (quoting Semper v. Santos, 845 F.2d 1233, 1238 (3d Cir. 1988)). To determine

whether a district court abused its discretion, we consider:

       (1) the prejudice or surprise in fact of the party against whom the excluded
       witnesses would have testified, (2) the ability of that party to cure the prejudice,
       (3) the extent to which waiver of the rule against calling unlisted witnesses would
       disrupt the orderly and efficient trial of the case or other cases in the court, and (4)
       bad faith or wilfulness in failing to comply with the district court‟s order.

Id. (quoting Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-05

(3d Cir. 1977)). In addition to these factors, we consider “the importance of the excluded

testimony[,] . . . [for] the exclusion of critical evidence is an extreme sanction, not

normally to be imposed absent a showing of willful deception or flagrant disregard of a

court order by the proponent of the evidence.” Id. (internal quotation marks and citations

omitted).

       Defendants would have faced substantial prejudice if the expert testimony were

permitted because plaintiffs did not notify them of their intent to call the treating

physicians as expert witnesses until shortly before trial. Defendants did not have time to

depose the proposed experts nor find their own experts to rebut the proposed testimony.

On these facts, the trial judge was not obliged to postpone the trial. Significantly, the

District Court did not bar the treating physicians from offering any testimony. The court

                                              15
permitted the physicians to testify on “their observations, information they received from

their patients, . . . the extent of their examination,” and their diagnoses. App. at 28.

       Nevertheless, Osborne contends the expert testimony should not have been

excluded without considering whether he had substantial justification for failing to

comply with the disclosure requirements, citing conflicting authority on whether a

treating physician must submit a report that satisfies the expert witness requirements of

Rule 26.9 But he had no justification for failing to disclose that he intended to have the

treating physicians offer expert testimony. Rule 26(a)(2)(A) unambiguously required that

disclosure.

       “[W]e have generally upheld trial courts‟ imposition of sanctions excluding

witnesses because of the district court‟s need for broad leeway to manage its cases,” In re

Paoli R.R. Yard PCB Litig., 35 F.3d 717, 792 (3d Cir. 1994) (citations omitted), and the

wisdom of this general rule applies here. The District Court did not abuse its discretion in

barring the causation and prognosis testimony of Osborne‟s treating physicians.

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




9
  See Fed. R. Civ. P. 26(a)(2)(B) (mandating that a written report accompany the expert
disclosure “if the witness is one retained or specially employed to provide expert
testimony in the case or one whose duties as the party‟s employee regularly involve
giving expert testimony.”).
                                              16